DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:
Page 8 lines 13-14 need to better explain of the phrase “downwardly inclined”.  The first and second lateral sides need to be labeled in Figures 1, 2, and 11 because Figure 11 is confusing in relation to Figures 1 and 2.  In Figures 1 and 2, 12e appears to be on one side while 12e appears to be on the other side in Figure 11 making understanding the first and second lateral sides difficult.  Also adding to confusion is that claim 9 originally disclosed the substantially flat surface inclined downwardly from the first lateral side to the second lateral side and now discloses the opposite.  Adding First and second lateral side labels to these Figures should clear up any confusion (See Figure below in the art rejection).  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-4, 6, 7, and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to claim 9 lines 4-5, the initial finger insertion disclosure is indefinite in that, if the user using the exact scissors shown in Figure 1 is left-handed, the first lateral side would be on the opposite side.  A left-handed user gripping the Figure 1 scissors creates a much different grip and it is unclear if the grip explained at the end of claim 9 could be achieved in such a situation.  Also, if the first and second sides are reversed based on the user, the downward incline on lines 11-12 no longer matches the structure shown in the Figures.  Just because the scissors are intended to be gripped in a particular way by a right-handed user does not disqualify a user from using their left hand to use the Figure 1 scissors.  The user gripping the scissors is an intended use of the tool and cannot be positively claimed.  All limitations dependent upon the user or the user’s grip are indefinite and need to be removed from the claims.
With regards to claim 9 lines 4-5, the phrase “through which a user’s fingers can be initially inserted” is unclear and indefinite.  It is unclear what structure the fingers are inserted into?  The finger grips are not introduced until line 9.  Without finger grips, no finger insertion functions can take place. 
With regards to claim 9 line 9, the phrase “normal use” is indefinite.  This is based on what the user considered to be “normal”.  If the user does not ever hold the shears in the disclosed in the specification, then the intended use disclosed in the specification is not a normal use.      
With regards to claim 9 lines 11-12, the phrase “inclined downwardly towards said longitudinal axis” is unclear.  12d represents the substantially flat surface.  In Figure 11, how does 12b incline towards the longitudinal axis?
Claim 9 recites the limitation "said second one" on line 15.  There is insufficient antecedent basis for this limitation in the claim.  The phrase should be replaced with “a second one”.  On line 20, the phrase “a second one” should be replaced with “said second one”.  As written, the line 20 “second one” is in addition to the line 15 “second one” which is not supported.
With regards to claim 9 lines 15-16, the phrase “the first one of the finger grips being dimensioned and configured to enable a user’s thumb to be inserted” is unclear.  It is unclear what structure allows for the grip to be considered dimensioned to receive any and all thumbs.  The thumbs of user’s are indefinite in that they come in all sizes and shapes.  What may be a dimension that receives one thumb size may not receive another thumb size.  The term “dimensioned” should be deleted.     
With regards to claim 9, the limitations on lines 22-27 are indefinite.  Applicant is attempting to further limit the structure of the shears with how a user grips the shears making the limitation indefinite.  Using Applicant’s Figure 2, a user is perfectly capable of gripping the scissors with their thumb stretched out at a non-parallel angle relative to the cutting plane.  There is no structure preventing alternate thumb gripping orientations.   Also, as disclosed above, a left handed-user is perfectly capable of using the scissors in a left-handed manner making the first side the right side of Figure 11 (opposite of what is intended).  How does the hand’s thenar eminence abut against the substantially flat inner surface in this situation?  Also, hands, palms, and thumbs come is all shapes and sizes.  What may work for one size may not work for another size.  An intended hand position does not further limit the structure of the grips.  One particular user may have a hand that is not shaped in a way to allow for such a grip to be achieved.  Claim 2 has the same issue.  All users have different hands with different strengths and capabilities including strengths and capabilities that do not correspond with lines 26-27.  All limitations dependent upon the user or the user’s grip are indefinite and need to be removed from the claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9, 2, 6, and 7, are rejected, as best understood, under 35 U.S.C. 103 as being unpatentable over Franko (2,563,461) in view of Machida (D259,853) [with evidence Patents to Ambrose (10,682,557) and Kossowsky (2009/0247315)].  See Figure below with Examiner added lines to Franko that represent the inclined surface and the plane transverse to the cutting plane.  It is noted that the user’s hand and how the hand grips is not positively claimed and is therefore interpreted as an intended use. 
With regards to claims 9, 2, and 7, Franko discloses the invention including a pair of shears (Fig. 1) having two levers (10, 11) pivotably connected at a pivot point (18) and having distal ends that defined substantially parallel blades (13, 16), the blades defining a medial cutting plane with a first lateral side (1s) of the cutting plane and an opposing second lateral side (2s) on the other side of the medial cutting plane (Fig. 3), the blades being pivotably movable about the pivot point between open (Fig. 1) and closed positions within the cutting plane (Fig. 5), in the closed position, the blades define a longitudinal axis with the pivot point (Fig. 5), the levers being formed at a proximal end relative to the pivot point with a pair of finger grips (14, 17), a first one of the grips capable of being a superior grip and capable of receiving a thumb (14) and a portion with an inner surface (portion of 38 defining d), the inner surface being inclined downwardly from the second lateral side to the first lateral side (d) at an angle (a) relative to a plane transverse to the cutting plane that is coextensive with a surface of the first one of the grips facing to the second one of the grips (pt), the first one of the grips (14) being dimension and configured to enable a user’s thumb to be inserted through the first one of the grips from the first lateral side to the second lateral side (Figs. 1 and 4), a second one of the grips being configured and dimensioned to be capable of being gripped by at least one of the other four fingers of the hand (Figs. 1 and 4), the user is capable of positioning their hand portions and applying forces as claimed on lines 22-27 of claim 9 (Figs. 1 and 4), the first grip is formed with a leading curved surface that is a continuation of the inner surface on the second lateral side (lcs), the user is capable of positioning their hand portions as claimed on lines 4-6 of claim 2, and substantial portions of the grips are positioned on opposite sides of the axis (Fig. 2).

    PNG
    media_image1.png
    670
    552
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    500
    992
    media_image2.png
    Greyscale

With regards to claims 9, 2, and 6, Franko fails to disclose a first lateral side of the cutting plane through which a user’s fingers are initially inserted, the portion of the first grip is most proximate to the axis, the insertion includes inserting the thumb from the first lateral side to the second lateral side, and the inclined inner surface is substantially flat.  Franko teaches the grips of the lever being offset from the cutting plane defined by the blades in Figure 3.
  Machida teaches it is known in the art of shears for the grips to be aligned coplanar with the cutting plane defined by the blades and collinear with the longitudinal axis (Fig. 3).  Franko now modified to not have the offset relationship between the grips and the blades allows for the cutting plane to bi-sect the grips and the longitudinal axis to extend through the grips thereby allowing for a first lateral side of the cutting plane corresponding with the intended use positions of the user’s fingers and thumb (1s in the Figure above, 2s in the Figure above, 43, 44, 45), the portion of the first grip is proximate to the axis (38 is proximate to the axis that now extends through the grips), the insertion is capable of including inserting the thumb from the first lateral side to the second lateral side (since the offset has been removed, the thumb first goes through the first lateral side of the plane through the first grip and is positioned on the second lateral side).  Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to have provided Franko with the grips being coplanar with the cutting plane and collinear with the longitudinal axis, as taught by Machida, because the substitution of one known element for another would have yielded predictable results and all claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective function and the combination would have yielded predictable results.   
 It would have been obvious to have modified the rounded inner surface shape of the portion of 38 that inclines to any reasonable shape including the substantially flat shape to allow for a more ergonomic grip for a particular user’s thumb/palm.  Hand grips in tools are known to use curved surfaces, substantially flat surfaces, and combinations of curved and substantially flat surfaces.  It is well within one’s technical skill to replace a curved surface with a substantially flat surface.  [Ambrose and Kossowsky provide evidence that hand grips incorporate flat surfaces (16 in Ambrose) and (4` in Kossowsky) to engage with the user’s thumb. Figure 4 of Ambrose shows a grip having all flat surfaces to engage the hand.  Figure 8b in Kossowsky also shows a grip having flat and curved surfaces to engage the hand.]  Therefore, it would have been an obvious matter of design choice to modify the shape of the device of Franko in view of Machida to obtain the invention as specified in claim 9.  The claim would have been obvious because a person of ordinary skill has good reason to pursue the known options within technical grasp.  If this leads to the anticipated success, it is likely the product is not of innovation but of ordinary skill and common sense.
However, with regards to claims 6 and 9, Franko in view of Machida fail to disclose the range is 15 degrees to 17 degrees.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have made the range any reasonable values including the claimed range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Hands, thumbs, and palms come in all shapes and sizes with all different capabilities and it would have been well within ones’ technical skill to have utilized the claimed range to allow for a particular user to more efficiently use the shears.  Therefore, it would have been an obvious matter of design choice to modify the device of Franko in view of Machida to obtain the invention as specified in claims 6 and 9.  The claim would have been obvious because a person of ordinary skill has good reason to pursue the known options within technical grasp.  If this leads to the anticipated success, it is likely the product is not of innovation but of ordinary skill and common sense.
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Franko (2,563,461) in view of Machida (D259,853) [with evidence Patents to Ambrose (10,682,557) and Kossowsky (2009/0247315)] as applied to claim 9 above, and further in view of Laurenti (3,869,792).  Franko in view of Machida disclose the invention including the first finger grip is formed as an annular loop that defines a central axis (14 in Franko).
However, Franko in view of Machida fail to disclose the central axis diverges from the cutting plane at an angle.
Laurenti teaches it is known in the art of finger grips (8) for shears to incorporate the central axis diverges from the cutting plane at an angle within a range (Fig. 2).  Such a modification allows for the grip to be more ergonomic towards the user’s thumb/palm.  Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to have provided Franko in view of Machida with the diverging axis, as taught by Laurenti, because the substitution of one known element for another would have yielded predictable results and all claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective function and the combination would have yielded predictable results.
   However, with regards to claims 3 and 4, Franko in view of Machida further in view of Laurenti fail to disclose the angle is approximately equal to 55 degrees.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have made the angle any reasonable value including the claimed value, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Hands, thumbs, and palms come in all shapes and sizes with all different capabilities and it would have been well within ones’ technical skill to have utilized the claimed angle to allow for a particular user to more efficiently use the shears.  Therefore, it would have been an obvious matter of design choice to modify the device of Franko in view of Machida to obtain the invention as specified in claims 3 and 4.  The claim would have been obvious because a person of ordinary skill has good reason to pursue the known options within technical grasp.  If this leads to the anticipated success, it is likely the product is not of innovation but of ordinary skill and common sense.
Response to Arguments
Applicant's arguments filed 9-15-22 have been fully considered but they are not persuasive.  The claims are replete with using the indefinite user’s hand and its indefinite portions to further define the structure of the shears.  How a user grips the shears is an intended use as how the user grips the tool can be different while the structure remains the same.  All limitations of the shears dependent upon the user needs to be deleted.  Just because Franko shows a particular grip does not mean another grip cannot be used.  Left-handed people can use scissors for right handed people.  The grip of the user is not able to be comprised by the shears and therefore cannot be positively claimed.  
With regards to the art rejection, confusion in the previous Office actions is from the fact that claim 9 originally disclosed the incline was downward from the first lateral to the second lateral side and now claims the opposite.  It is believed the incline is properly claimed now but the original disclosure led to the previous interpretation and art rejection.  
Line “d” in the marked-up Figure of Franko is only to show that Franko does in fact have an incline.  If no incline existed, 38 would be a flat plate.  Flat surfaces are not the only type of surfaces that can define an incline.  The portion of 38 defining d is clearly inclined.  Applicant discloses “since there is no flat surface an incline cannot be established”.  Applicant’s claim does not use the term “flat surface” and only uses “substantially flat surface”.  A substantially flat surface can have curves and define an incline.  It would have been obvious to have modified the rounded inner surface shape of the portion of 38 that defines the incline (d) as claimed to any reasonable shape including the substantially flat shape for a more ergonomic grip for a particular user.  Kossowsky provides evidence that it is known in the art of hand grips to utilize a curved portion (Figure 8B) that transitions into a flat portion (4’) intended to engage the thumb.  Newly cited Ambrose provides evidence that a hand grip may be comprised of all flat surfaces (Fig. 4).  
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  Hand grips in tools are known to use curved surfaces, flat surfaces, and combinations of curved and flat surfaces.  It is well within one’s technical skill to replace a curved surface with a flat surface.
In response to applicant's arguments with the phrase “flat surface”, it is noted that the features upon which applicant relies (i.e., inner surface is flat) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  The claim does not disclose a “flat” inner surface.  The claim discloses a “substantially flat” inner surface.  Substantially flat is not the same as flat and the specification fails to provide any insight on the boundaries of what can and cannot be considered substantially flat.  A substantially flat surface can have curves.    
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON DANIEL PRONE whose telephone number is (571)272-4513.  The examiner can normally be reached on Monday-Friday: 7:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean M Michalski can be reached on (571)272-6752.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
11 October 2022
/Jason Daniel Prone/Primary Examiner, Art Unit 3724